DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 28 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 64-68, 71, 75, 76, 79-83, 85, 86, 88, 91-97, 101, 102 and 109-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.

Claim Objections
Claims 1, 8, 33, 37 and 48 are objected to because of the following informalities:
Claims 1 and 8 should be changed as follows for proper grammar:
Claim 1:
In lines 2-3: …to emit a stream [[or]]of light-signal pulses…
Claim 8: 
In lines 14-15: …to remotely control[[s]] the stream of light-signal pulses emitted…
In lines 17-18: …and wherein the reference signal source controls both the stream of light-signal pulses…
In line 20: …controls the stream of light-signal pulses…
Claim 33:
In lines 2-3: …to emit a stream [[or]]of light-signal pulses…
Claim 37:
In line 3: …the stream of light-signal pulses…
In lines 14-15: …to remotely control[[s]] the stream of light-signal pulses emitted…
In lines 17-18: …and wherein the reference signal source controls both the stream of light-signal pulses…
In line 20: …controls the stream of light-signal pulses…
Claim 48:
In line 6: …the first wavelength range of light is different…
Also, claim numbers 62 and 63 have been excluded from the claims of 6 July 2021; thus claims 62 and 63 of the claim of 7 December 2020 are considered cancelled. The numbering in the claims of 6 July 2021 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18, 27-30, 56-58, 60 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of the reference signal wavelength range in the second to last clause, and the claim also recites the option of a particular section of the wavelength range in the last clause, which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 18, the first two clauses have conflicting “reference signal source” limitations. The reference signal source cannot be both the second light and distinct from the second light. Further, the second to last clause is redundant with the last clause. It appears some or all of the clauses were intended to be alternatives, but are not recited as such.
Regarding claim 27, and thus each of claims 28-30 by way of dependence, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) (see MPEP § 2173.05(p)(II)).
Regarding claim 56, and thus each of claims 57, 58, 60 and 61 by way of dependence, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) (see MPEP § 2173.05(p)(II)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 15, 24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kyosuna et al. (“Kyosuna”) (US Patent Application Publication No. 2020/0366369).
Regarding claim 1, Kyosuna discloses a system of enhancing contrast of lighting, comprising: a light-transmitting subsystem, including a light source to emit a stream or light-signal pulses (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses) and an encoding circularly polarizing filter to optically encode the stream of light-signal pulses with circular polarization (fig. 8 element 600-1 and paragraphs 0067-0068); and a light-receiving subsystem, including a decoding circularly polarizing filter to optically decode the circular polarization of the stream of light-signal pulses (fig. 8 element 500 and paragraph 0069) and a light imager to receive the stream of light-signal pulses after being optically decoded by the decoding circularly polarizing filter (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048).
Regarding claim 2, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein the encoding circularly polarizing filter is a homogeneous circularly polarizing filter oriented to encode emission of the stream or light-signal pulses of corresponding left- or right-circular polarization (fig. 8 element 600-1 and paragraphs 0067-0068, where the quarter-wave plate for linear-to-circular polarization reads on homogenous circularly polarizing filter), and the decoding circularly polarizing filter is a homogeneous circularly polarizing filter which is correspondingly oriented to receive encoded left- or right-circular polarization to decode the emission of the stream or light-signal pulses (fig. 8 element 500 and paragraph 0069, where the quarter-wave plate for circular-to-linear polarization reads on homogenous circularly polarizing filter).
Regarding claim 6, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein, in operation, the stream of light-signal pulses emitted by the light source are synchronously correlated with a light-receiving frequency of the light imager (fig. 8 elements 120 and 130 considering fig. 1 elements 120 and 130 and paragraphs 0039-0040, where the phase-modulation spatial light modulator used to control directionality toward the detector 130 reads on the “synchronously correlate[ing]” the incoming light with the detector via phase modulation, the detector having a light-receiving frequency of the incoming signal in order for it to be detectable, but relies on the modulator to actually receive the signal spatially/directionally).
Regarding claim 7, Kyosuna discloses the system of enhancing contrast of lighting of claim 6, further comprising a reference signal source that generates a reference signal to synchronize the light source and the light imager (fig. 8 element 110 considering fig. 1 element 110 and paragraphs 0039-0040, where the composite image provided by the controller reads on reference signal source).  
Regarding claim 15, Kyosuna discloses he system of enhancing contrast of lighting of claim 1, wherein the light imager is part of a polarimetric light imaging assembly (fig. 8 element 500 and 600-1 and paragraphs 0067-0069; the “polarimetry” described in the specification only amounts to use of a waveplate/retarder).
Regarding claim 24, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein the light source is a solid state LED light source or an SLED light source (paragraph 0037, where an LED is a solid state device). 
Regarding claim 27, Kyosuna discloses a method of enhancing contrast of lighting relative to background light using the system of claim 1 including: emitting the stream of light-signal pulses from the light source of the light-transmitting subsystem (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses); optically encoding the stream of light-signal pulses with circular polarization at the light source (fig. 8 element 600-1 and paragraphs 0067-0068); optically decoding the circular polarization of the stream of light-signal pulses at the light-receiving subsystem (fig. 8 element 500 and paragraph 0069); and receiving the stream of light-signal pulses at the light imager of the light-receiving subsystem after optical decoding (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 28, 33, 34, 36, 37, 44, 46, 48, 53, 56-58, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369) in view of Wang (US Patent Application Publication No. 2019/0014628).
Regarding claim 3, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, but does not disclose that the light-receiving subsystem further comprises a narrow bandpass filter that corresponds with a center wavelength emission of a wavelength range of light present in the stream of light-signal pulses. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength. 
Regarding claim 28, Kyosuna discloses the method of claim 27, wherein the stream of light-signal pulses include a center wavelength emission of a first wavelength range (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where the transmitted signal inherently has a center wavelength of at least a non-zero spectral bandwidth, i.e. wavelength range), but does not disclose that the light-receiving subsystem includes a narrow bandpass filter having a center wavelength profile that corresponds with at least the center wavelength emission of the first wavelength range of light, and excludes background light that is outside of a bandwidth range of light allowed by the narrow bandpass filter. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength. 
Regarding claim 33, Kyosuna discloses a system of enhancing contrast of lighting, comprising: a light-transmitting subsystem, including a light source to emit a stream or light-signal pulses having a first center wavelength emission of a first wavelength range of light (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses, the optical signal inherently have a center wavelength of an at least non-zero spectral width, i.e., wavelength range), a light-receiving subsystem, including: a light imager to receive the stream of light-signal pulses to accept the first center wavelength emission (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048). Kyosuna does not disclose that the receiving subsystem has a narrow bandpass filter has a center wavelength profile that corresponds with the first center wavelength emission of the stream of light-signal pulses, rejecting wavelengths of light outside of a bandwidth of the narrow bandpass filter. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength.
Regarding claim 34, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 33, wherein the light-transmitting subsystem further includes encoding circularly polarizing filter to optically encode the stream of light-signal pulses with circular polarization (Kyosuna: fig. 8 element 600-1 and paragraphs 0067-0068), and wherein the light-receiving subsystem includes a decoding circularly polarizing filter to optically decode the circular polarization of the stream of light-signal pulses prior to the stream of light-signal pulses being received by the light imager (Kyosuna: fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048).
Regarding claim 36, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 33, wherein, in operation, the stream of light-signal pulses emitted by the light source are synchronously correlated with a light-receiving frequency of the light imager (Kyosuna: fig. 8 elements 120 and 130 considering fig. 1 elements 120 and 130 and paragraphs 0039-0040, where the phase-modulation spatial light modulator used to control directionality toward the detector 130 reads on the “synchronously correlate[ing]” the incoming light with the detector via phase modulation, the detector having a light-receiving frequency of the incoming signal in order for it to be detectable, but relies on the modulator to actually receive the signal spatially/directionally).  
Regarding claim 37, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 36, further comprising a reference signal source that generates a reference signal to synchronize light source and the light imager (Kyosuna: fig. 8 element 110 considering fig. 1 element 110 and paragraphs 0039-0040, where the composite image provided by the controller reads on reference signal source).
Regarding claim 44, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 33, wherein the light imager is part of a polarimetric light imaging assembly (fig. 8 element 500 and 600-1 and paragraphs 0067-0069; the “polarimetry” described in the specification only amounts to use of a waveplate/retarder).  
Regarding claim 46, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 33, but for the cited embodiment, does not disclose that the light source comprises a first light to emit a first wavelength range of light and a second light to emit a second wavelength range of light. However, Kyosuna discloses this for another embodiment (fig. 6 and paragraphs 0058-0059, the different wavelength signals inherently have center wavelengths of an at least non-zero spectral width, i.e., wavelength range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different wavelengths like the fig. 6 embodiment, to provide the advantage of being able to transmit signals simultaneously instead of having to time share (i.e., use TDMA).
Regarding claim 48, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 46, wherein: the light imager is optically associated with a first narrow bandpass filter having a center wavelength profile corresponding with a center wavelength emission of the first wavelength range of light (Kyosuna: fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, the optical signal inherently have a center wavelength of an at least non-zero spectral width, i.e., wavelength range, and Wang: paragraph 0067, as applicable for the combination for the bandpass filter for the transmitted signal).
Regarding claim 53, the combination of Kyosuna and Wang discloses the system of enhancing contrast of lighting of claim 33, wherein the light source is a solid state LED light source or an SLED light source (Kyosuna: paragraph 0037, where an LED is a solid state device).
Regarding claim 56, the combination of Kyosuna and Wang discloses a method of enhancing contrast of lighting relative to background light using the system of claim 33, including: emitting the stream of light-signal pulses from the light source of the light-transmitting subsystem, wherein the stream of light-signal pulses includes the light-signal pulse having the center wavelength emission of the first wavelength range of light (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses, the optical signal inherently have a center wavelength of an at least non-zero spectral width, i.e., wavelength range); and receiving the stream of light-signal pulses at the light imager of the light-receiving subsystem (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048). Kyosuna does not disclose that the receiving subsystem narrow bandpass filters with a center wavelength profile that corresponds with the first center wavelength emission of the stream of light-signal pulses, rejecting wavelengths of light outside of a bandwidth of the narrow bandpass filter. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength.  
Regarding claim 57, the combination of Kyosuna and Wang discloses the method of claim 56, further comprising optically encoding the stream of light-signal pulses with circular polarization at the light source (Kyosuna: fig. 8 element 600-1 and paragraphs 0067-0068), and optically decoding the circular polarization of the stream of light-signal pulses at a light-receiving subsystem (Kyosuna: fig. 8 element 500 and paragraph 0069).  
Regarding claim 58, the combination of Kyosuna and Wang discloses the method of claim 57, wherein optically filtering with the narrow bandpass filter occurs before or after decoding the circular polarization (Kyosuna: fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, and Wang: paragraph 0067, as applicable for the combination for the bandpass filter for the transmitted signal; “before or after” covers all possible placements in the signal path).  
Regarding claim 60, the combination of Kyosuna and Wang discloses the method of claim 56, further comprising synchronously correlating a light-receiving frequency of the light imager with a pulse frequency of the stream of light-signal pulses (Kyosuna: fig. 8 elements 120 and 130 considering fig. 1 elements 120 and 130 and paragraphs 0039-0040, where the phase-modulation spatial light modulator used to control directionality toward the detector 130 reads on the “synchronously correlate[ing]” the incoming light with the detector via phase modulation, the detector having a light-receiving frequency of the incoming signal in order for it to be detectable, but relies on the modulator to actually receive the signal spatially/directionally).  
Regarding claim 61, the combination of Kyosuna and Wang discloses the method of claim 60, and discloses that synchronously correlating includes: synchronously receiving, using a polarimetric light imaging assembly at the light-receiving subsystem, the stream of modulated light-signal pulses (fig. 8 element 500 and 600-1 and paragraphs 0067-0069; the “polarimetry” described in the specification only amounts to use of a waveplate/retarder).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369).
Regarding claim 17, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, but for the cited embodiment, does not disclose that the light source comprises a first light to emit a first wavelength range of light and a second light to emit a second wavelength range of light. However, Kyosuna discloses this for another embodiment (fig. 6 and paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different wavelengths like the fig. 6 embodiment, to provide the advantage of being able to transmit signals simultaneously instead of having to time share (i.e., use TDMA).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369) in view Bradley (US Patent Application Publication No. 2007/0242337).
Regarding claim 23, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, and discloses vehicle-to-vehicle communication, or mobile communication more broadly (paragraphs 0002 and 0006), but does not disclose that the stream of light-signal pulses is in the form of light in the ultraviolet spectrum, light in the visible spectrum, light in the infrared spectrum, or a combination thereof. However, the claimed differences for this claim, i.e. the claimed portions of the electromagnetic spectrum, exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Bradley discloses vehicle-to-vehicle communication and suggests visible, infrared, ultraviolet or other nearby spectra (paragraphs 0003 and 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use visible, infrared or other nearby spectra for the optical transmissions of Kyosuna, as suggested by Bradley and since the optical transmissions will inherently have to use some optical portion of the electromagnetic spectrum.

Allowable Subject Matter
Claim 16, 29, 30, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 36-38, 46, 48, 53 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 11 and 13 of U.S. Patent No. 10779370. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Present Claims
Patented Claims
33. (Original) A system of enhancing contrast of lighting, comprising: a light-transmitting subsystem, including a light source 





to emit a stream or light- signal pulses having a first center wavelength emission of a first wavelength range of light, 




a light-receiving subsystem, including: 








a narrow bandpass filter has a center wavelength profile that corresponds with the first center wavelength emission of the stream of light-signal pulses, 



and a light imager to receive the stream of light-signal pulses after being optically filtered by the narrow bandpass filter to accept the first center wavelength emission and reject wavelengths of light outside of a bandwidth of the narrow bandpass filter.
1. A system of enhancing contrast of LED lighting, comprising: a light-transmitting subsystem, including: an LED light source, a first reference oscillator to receive a reference signal from a remote or broadcasting source, and a synchronous modulation and power system 

to cause a stream of modulated light-signal pulses to be emitted from the LED light source [the LED output inherently having a center wavelength of a non-zero spectral width, i.e. wavelength range] in synchronous correlation with the reference signal; 

a light-receiving subsystem, including: 

[11. The system of claim 1, wherein the synchronous demultiplexing system further includes a passive filter to optically modify the stream of modulated light-signal pulses prior to being received by the light imager.

13. The system of claim 11, wherein the passive filter includes a narrow bandpass filter having center wavelength filtration properties that corresponds with a center-emission wavelength of a wavelength of light carried by the stream of modulated light-signal pulses.]

a light imager to synchronously receive the stream of modulated light-signal pulses [filtered per the claim 13 limitation, where a bandpass filter inherently accept the bandpass wavelength range and rejects wavelengths outside it], 

a second reference oscillator to receive the reference signal broadcast from the remote or broadcasting source, and a synchronous demultiplexing system to convert the stream of modulated light-signal pulses to a stream of synchronous digital images in synchronous correlation with the reference signal; and a processor to demodulate and image process the stream of synchronous digital images to provide enhanced contrast display imagery to an output display.
36. (Original) The system of enhancing contrast of lighting of claim 33, 
wherein, in operation, the stream of light-signal pulses emitted by the light source 


are synchronously correlated with a light-receiving frequency of the light imager.
[From claim 1 – 

…a stream of modulated light-signal pulses to be emitted from the LED light source in synchronous correlation with the reference signal; a light-receiving subsystem, including: a light imager to synchronously receive the stream of modulated light-signal pulses [where “synchronously receiving” reads on the light imager receiving at a frequency correlated with the reference signal, via the reference signal’s synchronous correlation with the light-signal pulses]… 
37. (Original) The system of enhancing contrast of lighting of claim 36, further comprising a reference signal source that generates a reference signal to synchronize light source and the light imager.
[From claim 1 – 

…a stream of modulated light-signal pulses to be emitted from the LED light source in synchronous correlation with the reference signal [the reference signal inherently having a source]; a light-receiving subsystem, including: a light imager to synchronously receive the stream of modulated light-signal pulses [where “synchronously receiving” reads on the light imager receiving at a frequency correlated with the reference signal, via the reference signal’s synchronous correlation with the light-signal pulses]…
38. (Currently Amended) The system of enhancing contrast of lighting of claim 37, wherein: the reference signal is in the form of ultraviolet, visible light, infrared, microwave, radar, radio frequency, or a combination thereof.
7. The system of claim 1, wherein: the remote or broadcasting source is an RF source, and one or both of the first reference oscillator and the second reference oscillator are synchronized from an RF reference signal broadcast, or the remote or broadcasting source is a satellite source, and the first reference oscillator and the second reference oscillator are both GPS-disciplined oscillators.
46. (Original) The system of enhancing contrast of lighting of claim 33, wherein the light source comprises a first light to emit a first wavelength range of light and a second light to emit a second wavelength range of light.
2. The system of claim 1, wherein the LED light source comprises a first LED light to emit a first wavelength of light and a second LED light to emit a second wavelength of light that is different, wherein the first wavelength of light has a first bandwidth and a first center-emission wavelength and the second wavelength of light has a second bandwidth and a second center-emission wavelength, and wherein the stream of modulated light-signal pulses include both the first wavelength of light and the second wavelength of light.
48. (Original) The system of enhancing contrast of lighting of claim 46, wherein: the light imager is optically associated with a first narrow bandpass filter having a center wavelength profile corresponding with a center wavelength emission of the first wavelength range of light.
11. The system of claim 1, wherein the synchronous demultiplexing system further includes a passive filter to optically modify the stream of modulated light-signal pulses prior to being received by the light imager.

13. The system of claim 11, wherein the passive filter includes a narrow bandpass filter having center wavelength filtration properties that corresponds with a center-emission wavelength of a wavelength of light carried by the stream of modulated light-signal pulses.
53. (Currently Amended) The system of enhancing contrast of lighting of claim 33, wherein the light source is a solid state LED light source or an SLED light source.
[From claim 1 – 
1. A system of enhancing contrast of LED lighting, comprising: a light-transmitting subsystem, including: an LED light source… [An LED is a solid state device.]
56. (Currently Amended) A method of enhancing contrast of lighting relative to background light using the system of claim 33, including: 

emitting the stream of light-signal pulses from the light source of the light-transmitting subsystem, 


wherein the stream of light-signal pulses includes the light-signal pulse having the center wavelength emission of the first wavelength range of light; optically filtering the stream of light-signal pulses at a light-receiving subsystem using a narrow bandpass filter having a center wavelength profile that corresponds with at least the center wavelength emission of the first wavelength range of light, and which excludes background light that is outside of a bandwidth range of light allowed by the narrow bandpass filter; 

and receiving the stream of light-signal pulses at the light imager of the light-receiving subsystem after optically filtering with the narrow bandpass filter.




[From claim 1 –
…a synchronous modulation and power system to cause a stream of modulated light-signal pulses to be emitted from the LED light source…]

11. The system of claim 1, wherein the synchronous demultiplexing system further includes a passive filter to optically modify the stream of modulated light-signal pulses prior to being received by the light imager.
13. The system of claim 11, wherein the passive filter includes a narrow bandpass filter having center wavelength filtration properties that corresponds with a center-emission wavelength of a wavelength of light carried by the stream of modulated light-signal pulses.

[From claim 1 – 
…a light imager to synchronously receive the stream of modulated light-signal pulses…] 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636